DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 15-20 and added new claims 21-26; therefore only claims 1-14 and 21-26 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-10 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottl et al. (US 2018/0040948).
In regards to claim 1, Gottl discloses of a base station antenna comprising: a reflector (for example 3, see Fig 2 and Paragraphs 0055, 0058, 0060); a radiating element (for example 15) on the reflector (3, see Fig 2 and Paragraphs 0059-0060); and a radome comprising a non-uniformly thick perimeter wall around the radiating element (see Figs 3, 6), the non-uniformly thick perimeter wall comprising a protruding portion that is thicker than an adjacent flat portion of the non-uniformly thick perimeter wall (for 
In regards to claim 2, Gottl discloses of the base station antenna of Claim 1, wherein the protruding portion protrudes toward the radiating element (for example see Figs 2-3 and 6).  
In regards to claim 3, Gottl discloses of the base station antenna of Claim 2, wherein the radome comprises a plastic radome (for example see Paragraphs 0006, 0028, 0031-0032, 0064, 0067-0068, 0082-0083, 0085, 0125), and wherein the protruding portion comprises one among a plurality of protruding portions of the non-uniformly thick perimeter wall (for example see Figs 3 and 6).  
In regards to claim 6, Gottl discloses of the base station antenna of Claim 1, wherein the radiating element comprises one among a plurality of radiating elements in the radome (for example see Paragraphs 0002, 0004, 0055-0057, 0059).  
In regards to claim 9, Gottl discloses of a radome of a base station antenna, the radome comprising: a non-uniformly thick perimeter wall comprising: first and second surfaces that face each other (for example the top and bottom of the radome, see Figs 3, 6); and third and fourth surfaces that face each other (for example the side surfaces of the radome) and that connect the first and second surfaces to each other, wherein the non-uniformly thick perimeter wall increases in thickness at intersections of the third and fourth surfaces with the first and second surfaces (for example see Figs 3, 6, thicker portions at the corner intersections).  
In regards to claim 10, Gottl discloses of the radome of Claim 9, wherein the intersections of the third and fourth surfaces with the first and second surfaces comprise 
In regards to claim 25, Gottl discloses of the radome of Claim 9, wherein the intersections of the third and fourth surfaces with the first and second surfaces comprise four intersections at which the non-uniformly thick perimeter wall increases in thickness (for example see Figs 3 and 6).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 13-14, 23-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gottl et al. (US 2018/0040948).
In regards to claim 7, Gottl discloses of the base station antenna of Claim 1 as found within the explanation above, wherein the radome comprises a plastic radome (for example see Paragraphs 0006, 0028, 0031-0032, 0064, 0067-0068, 0082-0083, 0085, 0125), and wherein the flat portion has a first thickness and the protruding portion has a second thickness thicker than the first thickness (for example see Figs 3, 6).
However, Gottl does not explicitly disclose of wherein the flat portion comprises a first thickness of 2.3-2.5 millimeters (mm), and wherein the protruding portion comprises a second thickness of 5 mm or thinner that is thicker than the first thickness.  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first thickness being between 2.3-2.5mm and the second thickness being 5mm or less that is thicker than the first thickness to construct a radome that can adhere to the optimum design size and material constraints to provide the desired operational characteristic of the antenna. 
In regards to claim 8, Gottl disclose of the base station antenna of Claim 7, wherein the protruding portion (for example see Figs 3, 6) comprises a transverse cross-section that comprises an elliptical shape comprising a radius of 25 mm or smaller that is perpendicular to the second thickness (for example see teachings of In re Rose above relating to the size of the radius).  
In regards to claim 13, Gottl discloses of the base station antenna of Claim 9 as found within the explanation above, wherein the radome comprises a plastic radome (for example see Paragraphs 0006, 0028, 0031-0032, 0064, 0067-0068, 0082-0083, 0085, 0125); wherein flat portions of the first, second, third and fourth surfaces comprises a first thickness, and the intersections of the third and fourth surfaces with the first and second surfaces comprises a second thickness thicker than the first thickness (for example see Figs 3, 6).
Gottl does not explicitly disclose of the respective first thicknesses of 2.3-2.5 millimeters (mm), and the respective second thicknesses of 5 mm or thinner that are thicker than the first thicknesses.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the first thickness being between 2.3-2.5mm and the second thickness being 5mm or less that is thicker than the first thickness to construct a radome that can adhere to the optimum design size and material constraints to provide the desired operational characteristic of the antenna. 
In regards to claim 14, Gottl discloses of the radome of Claim 13, wherein the intersections of the third and fourth surfaces with the first and second surfaces comprise respective elliptical shapes (for example see Figs 3, 6) comprising radii of 25 mm or smaller that are perpendicular to the respective second thicknesses (for example see teachings of In re Rose above relating to the size of the radius).  
In regards to claims 23 and 24, Gottl discloses of the base station antenna and radome of Claims 1 and 9 as found within the respective explanations above.
However, Gottl does not explicitly disclose of wherein the protruding portions and intersections of the third and fourth surfaces with the first and second surfaces comprise respective thicknesses of 5 mm or thinner.  
It has been held as an obvious matter of design choice that a mere change in the size of a component is generally recognized as being within the level or ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the thickness of the protruding portions and intersections 
In regards to claim 26, Gottl discloses of a base station antenna comprising: a radiating element (for example see Fig 2); and a radome comprising a non-uniformly thick perimeter wall around the radiating element (for example see Fig 6), the non-uniformly thick perimeter wall comprising three protruding portions that are thicker than flat portions of the non-uniformly thick perimeter wall (for example see Figs 3, 6, see thicker protruding portions in top corners and along sides down to bottom corners).
However, Gottl does not explicitly disclose of wherein the three protruding portions have respective thicknesses of 5 millimeters (mm) or thinner.  
It has been held as an obvious matter of design choice that a mere change in the size of a component is generally recognized as being within the level or ordinary skill in the art (see In re Rose, 105 USPQ 237 (CCPA 1955)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to have the respective thickness being 5mm or thinner to construct a radome that can adhere to the optimum design size and material constraints to provide the desired operational characteristic of the antenna. 

Claims 11 and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gottl et al. (US 2018/0040948) in view of Hyjazie et al. (US 2014/0111396).
In regards to claim 11, Gottl discloses of the radome of Claim 9 as found within the explanation above.

 Hyjazie discloses of a radome (for example 320) of a base station antenna (for example 300), the radome comprising: a non-uniformly thick perimeter wall comprising: first and second surfaces that face each other (for example the top and bottom of the radome 320, see Fig 3); and third and fourth surfaces that face each other (for example the side surfaces of the radome 320) and that connect the first and second surfaces to each other, wherein the non-uniformly thick perimeter wall increases in thickness at a midpoint of one of the first surface, the second surface, the third surface, or the fourth surface (for example the top surface in Fig 3).  
It would have been obvious to one of ordinary skill in the art to have the thickness of the radome thicker at a midpoint of one of the surfaces of the radome as taught by Hyjazie for improving the structural integrity of the radome to provide desired operation of the antenna.
	In regards to claim 12, Gottl in view of Hyjazie disclose of the radome of Claim 11, wherein the one of the first surface, the second surface, the third surface, or the fourth surface comprises a front surface of the radome (320 of Hyjazie, see Fig 3), andIn re: Yateen SutarApplication No. 16/545,296Filed: August 20, 2019 Page 4 of 11wherein the non-uniformly thick perimeter wall increases in thickness at a point of the front surface of the radome that is between the midpoint and one of the intersections (for example see Fig 3 of Hyjazie).  


Allowable Subject Matter
Claims 4-5 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 4, the prior art does not disclose of the base station antenna of Claim 3, wherein the plurality of protruding portions comprises a plurality of built-in solid ribbed supports, respectively, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 5 and 21-22 are also objected to as being dependent on claim 4.  

Response to Arguments
Applicant’s arguments with respect to claims 1-14 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/           Primary Examiner, Art Unit 2844